DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A in the reply filed on 07/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46, 47, 83, 153, 239, 262, and 267 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “a trench” as recited in Claim 11 is not present in the specification.
Claim Objections
Claim 28 is objected to because the language “arranged to create vacuum” should read “arranged to create a vacuum”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the ethanol" in line 4.
Claim 37 recites the limitation "the acetone" in line 6.
Claim 37 recites the limitation "the hydroxypropylcellulose" in line 9.
Claim 37 recites the limitation "the nitrocellulose" in line 11.
Claim 37 recites the limitation "the castor oil" in line 13.
Claim 37 recites the limitation "the cantharidin" in line 15.  
Claim 37 recites the limitation "the denatonium benzoate" in line 17.  
Claim 37 recites the limitation "the gentian violet" in line 19.  
There is insufficient antecedent basis for these limitations in the claim.
The term “about” in claim 37 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9, 16, 28, 30, and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Shanler et al (US 2015/0328259) in view of Johnson et al (US 5445462).
Regarding Claim 1, Shanler discloses an applicator device (1200, Fig. 12) for dispensing a pharmaceutical composition for topical administration of the pharmaceutical composition to a subject (¶ [0126]), comprising:
a tube (applicator body 1205, Fig. 12);
an ampule (1210, Fig. 12) positioned within the tube (1205, Fig. 12);
a pharmaceutical composition contained within the ampule (1210, Fig. 12; ¶ [0116-0117, 0126]);
a dispenser tip (applicator hub 1225, Fig. 12) attached to the tube (1205, Fig. 12), the dispenser tip (1225, Fig. 12) having a tapered tip (see Image 1); and
a filter (1220, Fig. 12) positioned within the dispenser tip (1225, Fig. 12; ¶ [0120]), the filter (1220, Fig. 12) being constructed and arranged to permit passage of fluid and inhibit passage of broken ampule shards (¶ [0120]).

    PNG
    media_image1.png
    258
    749
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 12 of Shanler
Shanler is silent whether the filter is positioned within the tapered tip of the dispenser tip, and whether the filter is arranged to inhibit passage of broken ampule shards having a particle size of at least 150 μm.
Johnson teaches an ampule containing applicator, thus being in the same field of endeavor, with a tip made of porous material (12, Figs. 1-5; Col. 4 lines 4-11 and 54-64) positioned within a tapered dispenser tip (intermediate portion 24, Figs. 1-5; Col. 4 lines 4-19). The porous material allows the liquid to be applied similarly to felt tip markers, and is easily secured within the tapered lumen to simplify manufacturing (Col. 4 lines 54-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Shanler to be positioned within the tapered tip of the dispenser tip, as taught by Johnson. Relocating the filter will allow the filter to double as a felt-tip applicator, which can make fluid application easier, and the filter will be easily secured within the taper to simplify manufacturing (as motivated by Johnson Col. 4 lines 54-64). 
Shanler/Johnson is silent whether the filter is arranged to inhibit passage of broken ampule shards having a particle size of at least 150 μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Shanler/Johnson to have a filter arranged to inhibit passage of ampule shards having a particle size of at least 150 μm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Shanler/Johnson would not operate differently with a filter that inhibits passage of particles at least 150 μm and since both Shanler and Johnson wish to filter out broken glass shards from the liquid the device would function appropriately with a filter as claimed. Further, applicant places no criticality on the range claimed, indicating simply that the particle size the filter can inhibit passage of “may” be within the claimed ranges (¶ [0006] of instant specification).
Regarding Claim 2, Shanler is silent whether the filter is held within the dispenser tip via an interference fit between the filter and an inner surface of the tapered tip.
Johnson teaches the porous tip (12, Figs. 1-5) is held within the dispenser tip (24, Figs. 1-5) via an interference fit between the tip (12, Figs. 1-5) and an inner surface of the tapered dispenser tip (as seen in Figs. 1-5, and discussed in Col. 4 lines 54-64, the porous tip is directly received within the first open end of the body without the need for additional mounting expedients – indicating there is an interference/friction fit between the porous tip and the internal walls of the tip). This simplifies manufacturing of the device as no other mounting devices or adhesives are needed to hold the porous tip (Col. 4 lines 54-64).
Therefore, it would have been obvious to modify the filter of Shanler/Johnson to be held within the dispenser tip via an interference fit between the filter and an inner surface of the tapered tip, as taught by Johnson. This simplifies manufacturing as no other mounting devices or adhesives are needed to hold the filter within the tip (as motivated by Johnson Col. 4 lines 54-64).
Regarding Claim 3, Shanler is silent whether a distal end of the filter is compressed more than a proximal end of the filter.
However, in the combination of Shanler/Johnson as set forth above for Claim 2, the filter of Shanler has been modified to be held within the tapered portion of the dispenser tip via an interference fit. As a result, the portion of the filter that is within the tapered tip will be compressed due to the interference fit while the other end of the filter will not be compressed as it is exposed for use as an applicator. The portion of the filter within the tapered tip can be considered the distal end of the filter and the portion of the filter that extends out of the tapered tip can be considered the proximal tip.
Regarding Claims 4 and 5, Shanler further discloses the dispenser tip (1225, Fig. 12) includes an inner surface and an outer surface (there is necessarily an inner and outer surface, although the inner surface is not shown in Fig. 12).
Shanler is silent whether at least a portion of the inner surface is tapered at a first taper angle and at least a portion of the outer surface is tapered at a second taper angle, wherein the second taper angle is different from the first taper angle.
Johnson teaches at least a portion of the inner surface is tapered at a first taper angle and at least a portion of the outer surface is tapered at a second taper angle, wherein the second taper angle is different from the first taper angle (see Image 2). The multiple tapers allow for the user to comfortably grip the applicator like a pen to more accurately deliver fluid to an area (Col. 4 lines 4-11).

    PNG
    media_image2.png
    864
    444
    media_image2.png
    Greyscale

Image 2: Annotated Figs. 2 and 5 of Johnson
Therefore, it would have been obvious to modify the dispenser tip of Shanler to have a portion of the inner surface tapered at a first angle and at least a portion of the outer surface tapered at a second taper angle, wherein the second taper angle is different from the first taper angle, as taught by Johnson. This allows the user to comfortably grip the applicator like a pen to more accurately deliver fluid to an area (as motivated by Johnson Col. 4 lines 4-11).
Regarding Claim 9, Shanler further discloses the dispenser tip (1225, Fig. 12) includes a first portion (tapered portion seen in Fig. 12) and a second portion (tip 1230 portion, Fig. 12), wherein the first portion has a tapering inner diameter (as seen in Fig. 12), and the second portion has a constant inner diameter (as seen in Fig. 12).
Regarding Claim 16, Shanler further discloses at least a portion of the dispenser tip (1225, Fig. 12) is attached to the tube (1205, Fig. 12) to form a fluid-tight seal between the dispenser tip (1225, Fig. 12) and the tube (1205, Fig. 12; ¶ [0119]).
Regarding Claim 28, Shanler further discloses the applicator device (1200, Fig. 12) is constructed and arranged to create a vacuum inside the tube (1205, Fig. 12) when the tube (1205, Fig. 12) is squeezed and then released (¶ [0125]).
Regarding Claim 30, Shanler further discloses the pharmaceutical composition is an antibacterial (¶ [0126]; hydrogen peroxide is known to be a disinfectant and will kill at least some bacteria when applied to the skin).
Regarding Claim 131, Shanler discloses a kit for dispensing a pharmaceutical composition for topical administration of the pharmaceutical composition to a subject (¶ [0114, 0126]) comprising:
a plurality of applicator devices (1200, Fig. 12; ¶ [0114] indicates the kit can comprise two or more applicators), each applicator device (1200, Fig. 12) comprising: 
a tube (applicator body 1205, Fig. 12);
an ampule (1210, Fig. 12) positioned within the tube (1205, Fig. 12);
a pharmaceutical composition contained within the ampule (1210, Fig. 12; ¶ [0116-0117, 0126]);
a dispenser tip (applicator hub 1225, Fig. 12) attached to the tube (1205, Fig. 12), the dispenser tip (1225, Fig. 12) having a tapered tip (see Image 1); and
a filter (1220, Fig. 12) positioned within the dispenser tip (1225, Fig. 12; ¶ [0120]), the filter (1220, Fig. 12) being constructed and arranged to permit passage of fluid and inhibit passage of broken ampule shards (¶ [0120]); and
instructions for use (¶ [0114]; the kit can include instructions for use of the device).
Shanler is silent whether the filter is positioned within the tapered tip of the dispenser tip, and whether the filter is arranged to inhibit passage of broken ampule shards having a particle size of at least 150 μm.
Johnson teaches an ampule containing applicator with a tip made of porous material (12, Figs. 1-5; Col. 4 lines 4-11 and 54-64) positioned within a tapered dispenser tip (intermediate portion 24, Figs. 1-5; Col. 4 lines 4-19). The porous material allows the liquid to be applied similarly to felt tip markers, and is easily secured within the tapered lumen to simplify manufacturing (Col. 4 lines 54-64).
Therefore, it would have been obvious to modify the filter of Shanler to be positioned within the tapered tip of the dispenser tip, as taught by Johnson. Relocating the filter will allow the filter to double as a felt-tip applicator, which can make fluid application easier, and the filter will be easily secured within the taper to simplify manufacturing (as motivated by Johnson Col. 4 lines 54-64). 
Shanler/Johnson is silent whether the filter is arranged to inhibit passage of broken ampule shards having a particle size of at least 150 μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Shanler/Johnson to have a filter arranged to inhibit passage of ampule shards having a particle size of at least 150 μm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Shanler/Johnson would not operate differently with a filter that inhibits passage of particles at least 150 μm and since both Shanler and Johnson wish to filter out broken glass shards from the liquid the device would function appropriately with a filter as claimed. Further, applicant places no criticality on the range claimed, indicating simply that the particle size the filter can inhibit passage of “may” be within the claimed ranges (¶ [0006] of instant specification).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shanler et al (US 2015/0328259) in view of Johnson et al (US 5445462) further in view of Cruz (US 4299006).
Regarding Claim 11, Shanler/Johnson is silent whether the dispenser tip includes a drip guard comprising a trench configured to receive fluid running down an outer surface of the tapered tip.
Cruz teaches a drip guard for a brush, thus directed to solving the same problem of containing any drips from the application surface. The drip guard (10, Figs. 1-2) comprises a trench configured to receive fluid running down the brush applicator, which in turn reduces leakage (Col. 2 line 64 – Col. 3 line 12).
Therefore, it would have been obvious to modify the dispenser tip of Shanler/Johnson to include a drip guard comprising a trench configured to receive fluid running down an outer surface of the tapered tip, as taught by Cruz. The drip guard is configured to receive fluid running down the applicator, which in turn reduces leakage (as motivated by Cruz Col. 2 line 64 – Col. 3 line 12).
Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over Shanler et al (US 2015/0328259) in view of Johnson et al (US 5445462) further in view of Davidson (WO 2015/027111) further in view of Dever et al (US 2011/0086109).
Regarding Claim 37, Shanler/Johnson is silent whether the pharmaceutical composition comprises: greater than or equal to about 25 and less than or equal to about 35 weight per weight percent of the ethanol; greater than or equal to about 55 and less than or equal to about 65 weight per weight percent of the acetone; less than or equal to about 10 weight per weight percent of ether; greater than or equal to about 0.1 and less than or equal to about 2 weight per weight percent of the hydroxypropylcellulose; greater than or equal to about 2.0 and less than or equal to about 10 weight per weight percent of the nitrocellulose; greater than or equal to about 0.5 and less than or equal to about 2 weight per weight percent of the castor oil; greater than or equal to about 0.1 and less than or equal to about 1.5 weight per weight percent of the cantharidin; greater than or equal to about 0.001 and less than or equal to about 0.01 weight per weight percent of the denatonium benzoate; and greater than or equal to about 0.0001 and less than or equal to about 0.001 weight per weight percent of the gentian violet.
Davidson teaches a system for treatment of cutaneous disorders, thus being in the same field of endeavor, which uses a pharmaceutical composition comprising ethanol, acetone, hydroxypropylcellulose, nitrocellulose, castor oil, cantharidin, denatonium benzoate, and gentian violet (Table 1; ¶ [0036]). This formulation can treat a skin ailment such as a wart and includes a flavorant to keep a user from ingesting the formulation and also a coloring agent that can increase the visibility of the formulation (¶ [0036]).
Therefore, it would have been obvious to simply substitute the pharmaceutical composition of Shanler/Johnson for the pharmaceutical composition of Davidson. This formulation can treat a skin ailment such as a wart and includes a flavorant to keep a user from ingesting the formulation and also a coloring agent that can increase the visibility of the formulation (¶ [0036]).
Dever teaches a pharmaceutical formulation for treating a skin ailment such as a wart (¶ [0020]), thus being in the same field of endeavor, which includes less than or equal to about 10 weight per weight percent of ether (¶ [0019]; between 6-7% of ether can be used). Using a low percentage of ether results in a better film forming composition which allows for increased exposure to active ingredients once applied to the skin (¶ [0028]).
Therefore, it would have been obvious to modify the pharmaceutical composition of Shanler/Johnson/Davidson to have less than or equal to about 10 weight per weight percent of ether, as taught by Dever. Using a low percentage of ether results in a better film forming composition which allows for increased exposure to active ingredients once applied to the skin (¶ [0028]), which can improve the effectiveness of the therapy.
Shanler/Johnson/Davidson/Dever is silent regarding the specific ranges of ethanol, acetone, hydroxypropylcellulose, nitrocellulose, castor oil, cantharidin, denatonium benzoate, and gentian violet.
Davidson discloses 0-99% ethanol, 0-99% acetone, 0-10% hydroxypropylcellulose, 0-10% nitrocellulose, 0-5% castor oil, 0.001-7% cantharidin, 0.00001-1% denatonium benzoate, and 0.00001-1% gentian violet.  
Davidson does not explicitly disclose 25-35% ethanol, 55-65% acetone, 0.1-2% hydroxypropylcellulose, 2-10% nitrocellulose, 0.5-2% castor oil, 0.1-1.5% cantharidin, 0.001-0.01% denatonium benzoate, or 0.0001-0.001% gentian violet.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentages of ethanol, acetone, hydroxypropylcellulose, nitrocellulose, castor oil, cantharidin, denatonium benzoate, and gentian violet of Davidson to be from 0-99% ethanol to 25-35% ethanol, 0-99% acetone to 55-65% acetone, 0-10% hydroxypropylcellulose to 0.1-2% hydroxypropylcellulose, 0-10% nitrocellulose to 2-10% nitrocellulose, 0-5% castor oil to 0.5-2% castor oil, 0.001-7% cantharidin to 0.1-1.5% cantharidin, 0.00001-1% denatonium benzoate to 0.001-0.01 denatonium benzoate, and 0.00001-1% gentian violet to 0.001-0.01% gentian violet, as applicant appears to have placed no criticality on the claimed range (see ¶ [0197] indicating the formulation “may” comprise the various ingredients that may be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hein (US 1744893) teaches an applicator with a glass ampule with a filtering material located in the tapering portion of a dispenser tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781